Exhibit 10.5

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE HOLDER,
REASONABLY ACCEPTABLE TO THE CORPORATION, TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE CORPORATION.

COMMON STOCK PURCHASE WARRANT

CONDOR HOSPITALITY TRUST, INC.

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Real Estate Strategies L.P. (the “Holder”) is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after January 24, 2017 (the “Initial Exercise Date”)
and on or prior to the close of business on the Termination Date but not
thereafter, to subscribe for and purchase from Condor Hospitality Trust, Inc., a
Maryland corporation (the “Company”), 150,540 shares (subject to adjustment
hereunder, the “Warrant Shares”) of Common Stock. The purchase price of one
share of Common Stock under this Warrant shall be equal to the applicable
Exercise Price hereunder.

Section 1.    Definitions. In addition to the definitions provided throughout
this Warrant and unless the context otherwise requires, the following terms,
when capitalized, shall have the following meanings for the purposes of
construing this Warrant:

(a)    “Affiliates” means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities by contract or otherwise.

(b)    “Beneficial Ownership” has the meaning ascribed to such term in Article
IX of the Amended and Restated Articles of Incorporation of the Company.

(c)     “Common Stock” means the common stock, $0.01 par value per share, of the
Company.

(d)    “Company” is defined in the first paragraph of the Warrant.

(e)    “Constructive Ownership” has the meaning assigned to such term in Article
IX of the Amended and Restated Articles of Incorporation of the Company.

(f)    “Exchange” means the Nasdaq Stock Market LLC (or, if the shares of Common
Stock are not listed or admitted for trading on the Nasdaq Stock Market LLC, on
the principal national securities exchange on which such securities are listed,
or if not so listed, the OTC Bulletin Board (or any successors to any of the
foregoing)).



--------------------------------------------------------------------------------

(g)    “Exercise Price” means the purchase price of $0.001 for one share of
Common Stock upon exercise of this Warrant in whole or in part from time to
time.

(h)    “Holder” is defined in the first paragraph of the Warrant.

(i)    “Holder Limit” is defined in the paragraph of the Warrant titled “Share
Ownership Limit.”

(j)    “Initial Exercise Date” is defined in the first paragraph of the Warrant.

(k)    “Ownership Limit” has the meaning ascribed to such term in Article IX of
the Amended and Restated Articles of Incorporation of the Company.

(l)    “Preferred Shares” means the Company’s Series D Cumulative Convertible
Preferred Stock.

(m)    “Termination Date” means January 24, 2019.

(n)    “Total Warrant Shares” means the total number of Warrant Shares for which
this Warrant may be exercised on the Initial Exercise Date without regard to the
Ownership Limit.

(o)    “Trading Day” means a day on which the Exchange is open for trading.

(p)    “Warrant” is defined in the first paragraph of the Warrant.

(q)    “Warrant Shares” is defined in the first paragraph of the Warrant.

Section 2.    Exercise.

(a)    Exercise of Warrant. Subject to the Ownership Limit and Holder Limit (set
forth below), exercise of this Warrant may be made, in whole or in part, at any
time or times on or after the Initial Exercise Date and on or before the
Termination Date, by delivery to the Company (or such other office or agency of
the Company as it may designate by notice in writing to the Holder at the
address of the Holder appearing on the books of the Company) of a duly executed
copy of the Notice of Exercise form annexed hereto. Within five (5) Trading Days
following the date of exercise as aforesaid and upon delivery by Holder of this
Warrant and the aggregate Exercise Price for the shares specified in the
applicable Notice of Exercise (by wire transfer or cashier’s check drawn on a
United States bank), the Company shall issue and cause to be delivered to Holder
the certificate or certificates (or electronic equivalent thereof) representing
the number of fully-paid and non-assessable Warrant Shares for which the Warrant
is being exercised. Partial exercises of this Warrant resulting in purchases of
a portion of the total number of Warrant Shares available hereunder shall have
the effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased and, following such partial exercise, the Company shall deliver to the
Holder a new Warrant evidencing the rights of the Holder to purchase the
unpurchased Warrant Shares called for by this Warrant, which new Warrant shall
in all other respects be identical with this Warrant.

(b)    Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company.

(c)    Share Ownership Limit. The Company shall not effect any exercise of this
Warrant, and a Holder shall not have the right to exercise any portion of this
Warrant, to the extent that, after giving effect to the exercise set forth on
the applicable Notice of Exercise, the Holder would have Beneficial

 

2



--------------------------------------------------------------------------------

Ownership or Constructive Ownership of equity stock of the Company in excess of
the Ownership Limit. The Company shall also not effect any exercise of this
Warrant, and a Holder shall not have the right to exercise any portion of this
Warrant, to the extent that, after giving effect to the exercise set forth on
the applicable Notice of Exercise, such Holder (together with such Holder’s
Affiliates, and any Persons acting as a group together with such Holder or any
of such Holder’s Affiliates) would beneficially own in excess of the Holder
Limit. The “Holder Limit” shall be 49.5% of the total number of securities of
the Company (with convertible securities not considered separately but as part
of the of the underlying securities) outstanding immediately after giving effect
to the issuance of Warrant Shares otherwise issuable pursuant to the applicable
Notice of Exercise. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this section (or any portion hereof) which may be
defective or inconsistent with the intended Holder Limit contained herein or to
make changes or supplements necessary or desirable to properly give effect to
such limit.

(d)    Legend. The Holder agrees that all certificates or other instruments
representing the Warrant Shares will bear a legend substantially to the
following effect:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

Section 3.    Certain Adjustments.

(a)    If the Company, at any time while this Warrant is outstanding: (i) pays a
stock dividend or makes a distribution to holders of any class or series of
capital stock of the Company in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant or warrants issued prior to this Warrant), (ii)
subdivides outstanding shares of Common Stock into a greater number of shares,
(iii) combines its outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues any shares of its capital stock by reclassification of
the Common Stock, then the Exercise Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company) outstanding immediately before such event, and
of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Additionally, if the Exercise Price is
adjusted pursuant to this Section 3(a), the number of Warrant Shares subject to
this Warrant shall also be adjusted by multiplying the number of Warrant Shares
then subject to this warrant by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately after such event and which the denominator shall be the
number of shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event. Any adjustment made pursuant to this
Section 3(a) shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or reclassification.

(b)    Whenever the Exercise Price is adjusted pursuant to any provision of this
Section 3, the Company shall promptly deliver to the Holder a notice setting
forth the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment. Notwithstanding anything
herein to the contrary, no adjustment of the Exercise Price shall be made
pursuant to this Section 3 in an amount less than $.0001 per share, and any such
lesser adjustment shall be carried forward and

 

3



--------------------------------------------------------------------------------

shall be made at the time and together with the next subsequent adjustment which
together with any adjustments so carried forward shall amount to $.0001 per
share or more.

Section 4.    Miscellaneous.

(a)    No Rights as Shareholder. This Warrant does not entitle the Holder to any
voting rights, dividends or other rights as a shareholder of the Company.

(b)    Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

(c)    Authorized Shares. The Company covenants that, during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant. The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the exchange upon which
the Common Stock may be listed. The Company covenants that all Warrant Shares
which may be issued upon the exercise of the purchase rights represented by this
Warrant will, upon exercise of this Warrant and payment for such Warrant Shares
in accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

(d)    Governing Law and Forum. This Warrant shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws. The Company and each and every Holder
hereby irrevocably (i) consents, to the maximum extent permitted by law, that
any action or proceeding relating to this Warrant or the transactions
contemplated hereby shall be brought, at the option of the party instituting the
action or proceeding, in any court of general jurisdiction in New York County,
New York, in the United States District Court for the Southern District of New
York or in any state or federal court sitting in the area currently comprising
the Southern District of New York, (ii) waives any objection that it may have to
the conduct of any action or proceeding in any such court based on improper
venue or forum non conveniens, waives personal service of any and all process
upon it, and (iii) consents that all service of process may be made by mail or
courier service directed to it at the address set forth on the records of the
Company and that service so made shall be deemed to be completed upon the
earlier of actual receipt or ten days after the same shall have been posted or
delivered to a nationally recognized courier service. Nothing contained in this
Warrant shall affect the right of any party to serve legal process in any other
manner permitted by law.

(e)    Notices. All notices or other communications required or permitted to be
given pursuant to this Warrant shall be in writing, and and if sent to the
Holder, shall be delivered to Real Estate Strategies L.P. Clarendon House 2,
Church Street, Hamilton HM CX, Bermuda, c/o IRSA Inversiones y Representaciones
Sociedad Anónima, Bolívar 108 (C1066AAB), Buenos Aires, Argentina, fax no. +54
(11) 4323-7449, Attention: Eduardo S. Elsztain, with copies to and Zang,
Bergel & Vines Abogados, Florida 537, 18th Floor, (C1005AAK), Buenos Aires,
Argentina, fax no. +54 (11) 5166-7070, Attention: Pablo Vergara del Carril; or
if sent to the Company, shall be delivered to Condor Hospitality Trust, Inc.,

 

4



--------------------------------------------------------------------------------

1800 West Pasewalk Avenue, Suite 200, Norfolk, Nebraska 68701, fax no. (402)
371-4229 Attention: Chief Executive Officer, with a copy to McGrath North
Mullin & Kratz, PC LLO, Suite 3700 First National Tower, 1601 Dodge Street,
Omaha, Nebraska 68102, fax no. (402) 952-1802, Attention: Guy Lawson. The
Company or a Holder may change such address for notices by sending to the
Company and Holder written notice of a new address for such purpose.

(f)    Registration Rights. The Warrant Shares, when issued, shall be
“Registrable Shares” as defined in, and for the purposes of, the Registration
Rights Agreement dated January 31, 2012 by and between Real Estate Strategies
L.P., a Bermuda Limited Partnership, IRSA Inversiones y Representaciones
Sociedad Anónima, an Argentine Sociedad Anónima, unless such Warrant Shares may
be publicly resold under the safe harbor of Rule 144 of the Securities and
Exchange Commission without regard to limitations as to volume or manner of sale
thereunder.

(g)    Successors and Assigns. This Warrant and the rights and obligations
evidenced hereby shall inure to the benefit of and be binding upon the
successors and permitted assigns of the Company and the successors and permitted
assigns of Holder.

(h)    Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

(i)    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

(j)    Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

   CONDOR HOSPITALITY TRUST, INC.            /s/ J. William Blackham    By: J.
William Blackham    Title: President and Chief Executive Officer Acknowledged
and accepted, and by such acknowledgment and acceptance, the undersigned hereby
accepts this Warrant in exchange for, and in full satisfaction of, all warrants
previously issued to Real Estate Strategies L.P. dated February 1, 2012 and
February 15, 2012, as may have been further amended or modified (the “Old
Warrants”) and agrees that the Old Warrants have no further force or effect and
all rights thereunder are terminated effective with the issuance of this
Warrant.    Real Estate Strategies L.P.    By: JIWIN S.A. (its General Partner)
  

    /s/ Jose Luis Rinaldini (Attorney)

  

    /s/ Ezequiel Sawicke (Apoderado)

Authorized Signatory    Authorized Signatory

 

6



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: CONDOR HOSPITALITY TRUST, INC.

(1)    The undersigned hereby elects to purchase
                                 Warrant Shares of the Company pursuant to the
terms of the attached Warrant, and tenders herewith payment of the exercise
price in full, together with all applicable transfer taxes, if any.

The Warrant Shares shall be delivered to:

 

                     

(2)    Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

The undersigned further requests that if the number of shares elected to be
purchased herein shall not be all of the shares purchasable pursuant to the
terms of the attached Warrant, that a new Warrant of like tenor for the balance
of the shares purchasable hereunder be delivered to the undersigned.

 

          

Date:                                                    

 

7